DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/09/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2018, 07/15/2020 and 08/19/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-9 and 13-27 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Keil et al. US 20160274782 A1 "Keil".
Regarding claim 1, Keil discloses “A method for adjusting a couch position for a couch of a tomograph the method comprising:” (“A method for adjusting a table position of a patient table in a medical data acquisition scanner, wherein an examination subject is situated on the table, comprising […]” [Claim 1]. Furthermore, as shown in FIG. 1 the table 3 is the platform on which the body 6 is placed and therefore, the table constitutes a couch that can be adjusted. Additionally, Keil discloses “wherein said medical data acquisition scanner is a magnetic resonance tomography scanner” [Claim 15]. Since the medical data acquisition scanner is a tomography scanner, under broadest reasonable interpretation the medical data acquisition scanner is a device capable of performing a tomograph scan.); 
“acquiring a selection of a scanning protocol” (“in a computer having a user interface, receiving an input designating a user selection of scanning protocol, from among a plurality of scanning protocols, for operating the medical data acquisition scanner to conduct an examination of the examination subject on the table” [Claim 1]. Therefore, a scanning protocol can be selected by the user.  
“acquiring an isocenter position” (In a step S3, an optimum table position TP can be set by the control device 4 for this first adjustment of the selection region 18, for example. This position can be determined for example, in accordance with an optimization criterion according to which a geometric center 20 of the body region 19 is arranged in the isocenter 15” [0052]. Furthermore, Keil discloses as “illustrated in FIG. 3, the table position TP corresponds to the reference position 17, which is why the isocenter 15 and the indicator 16 are overlaid” [0048]. Additionally, Keil discloses “The position of the 
“acquiring focus position” (“also via said user interface, receiving an input into said computer that designates a body region of the examination subject on the table” [Claim 1]. Since the user can designate a body region to examine, under broadest reasonable interpretation, this body region corresponds to a focus position from which data can be acquired. Furthermore, Keil discloses “Further shown is an indicator 16, which illustrates the position of the isocenter in the event that the table position TP is set at a reference position 17, the coordinates or parameters of which can be stored in the control device 4, for example” [0046]. This reference position 17 serves as a coordinate of the position of the isocenter and thus, under broadest reasonable interpretation, the reference position 17 enables a focus position to be designated.); 
“displaying an initial display of an overview of a body region to be examined prior to performing a scan, the initial display including a selection range and an indicator of the focus position relative to the body region, the selection range being displayed aligned with the focus position and the focus position being different from the isocenter position” (In FIG. 4, a display including a patient’s head, which represents the body region to be examined in this case, is displayed. This display includes a selection region 18 (i.e. a selection range), a geometric center 21 and the optimum position 23 within the brain of the subject. The optimum position 23, in this case, represents where a scan should take place and thus, 
Furthermore, Keil discloses “If the examination program that has been run results in this next examination step (symbolized in FIG. 2 by a plus sign ”+”), in a subsequent step S5, the user can again set a position in the selection region 18 for this examination step” [0054] and “If a next examination step is to be carried out, the user can select one of the scanning protocols 11 for this. To illustrate the process step S5, it can furthermore be assumed, for example, that the user 13 will set the selection region 18 according to FIG. 4. The question now arises as to whether the isocenter 15 is not intended to be moved into the new geometric center 21 […] Provision can therefore be made for an alignment to be carried out between on the one hand a maximization of the image quality, by positioning the isocenter 15 in the geometric center 21 and on the other hand a reduction in the number of table movements of the table 3” [0056]. In this case, since the user can set the selection region 18 again, such that the selection range 18 is centered about the optimum position 23 (i.e. focus position) (i.e. which is different from the isocenter position 15 as shown in FIG. 4), before carrying out the subsequent examination step S5, the display of the head shown in FIG. 4, constitutes an initial display of an overview of a body region that is displayed prior to performing a scan (i.e. positioning of the table to the new geometric center 21). Additionally, Keil discloses “If the distance 24 does not exceed a predetermined first maximum value […] a reference more 25 (REF-MOD) can be activated, in which the provision can be made for the reference position 17 to be set on the table 3 to run the scanning protocol 11” [0057] and “FIG. 5 illustrates a situation in which the user 13 has moved the selection region 18 and, as a result thereof, the distance 24 of the optimum position 23 is greater than the first maximum value. […] the near-enough criterion 22 was violated […] This results accordingly in a position of the isocenter at the optimum position 23 for the selection region 18 that is aligned with the neck 26” [0058]. In this case, the distance 24 represents the distance between the reference point 17 and the optimum position 23 which is located within the 
“acquiring a changed focus position” (“In a step S4 the next examination step can then be displayed to the user 13 by the control device 4, which step the user 13 can then configure or adjust” [0053] and “If the examination program that has been run results in this next examination step (symbolized in FIG. 2 by a plus sign "+"), in a subsequent step S5, the user 13 can again set a position in the selection region 18 for this examination step” [0054]. As shown in FIG. 4, the geometric center 21 can be moved a distance 24 away from the reference position 17. Therefore, since the user can set a position in the selection region 18 between steps S4 and S5, under broadest reasonable interpretation the user can input a changed focus position.); 
“aligning the selection range with the changed focus position” (In FIG. 4, that the selection region 18 is aligned with the optimum position 23 which corresponds to the reference position 17 at a distance 24 from the original position. Additionally, this optimum position 23 defines a line on which the geometric center 21 is now located within the body region. Therefore, under broadest reasonable interpretation the selection range (i.e. the selection region) can be changed to align with the changed focus position.); 
“determining whether the changed focus position meets a test criterion” (“In step S7, it can now be verified by the control device 4 as to whether the near-enough criterion 22 has been fulfilled. As an addition or alternative to the condition that has already been described, the near-enough criterion can, for example, include specifying that a most remote point 28 in the selection region 18 must have a 
“adjusting the couch position to a focus couch position in response to the changed focus position meeting the test criterion, and adjusting the couch position to an isocenter couch position corresponding to the isocenter position in response to the changed focus position not meeting the test criterion” (“To illustrate the process step S5, it can furthermore be assumed, for example, that the user 13 will set the selection region 18 according to FIG. 4. […] To this end, the table position TP would have to be replaced by a different table position. In other words, the table 3 would have to be moved. This would mean, however, the body 6 being given a jolt, for example. Provision can therefore be made for an alignment to be carried out between on the one hand a maximization of the image quality, by positioning the isocenter 15 in the geometric center 21 and on the other hand a reduction in the number of table 
Regarding adjusting the couch position to an isocenter couch position in response to the changed focus position not meeting the test criterion, Keil discloses “FIG. 5 illustrates a situation in which the user 13 has moved the selection region 18 and, as a result thereof, the distance 24 of the optimum position 23 is greater than the first maximum value. The user has, for example, positioned the selection region 18 in the region of a neck 26. Since the distance 24 was greater than the first maximum value, the near-enough criterion 22 was violated (represented in FIG. 2 by a minus sign "-"). In a step S9, an iso-mode 27 can be activated by the control device 4. The iso-mode 27 can make provision for the fact that a table position TP' that differs from the reference position 17 is set to run the selected scanning protocol 11. This results accordingly in a position of the isocenter 15 at the optimum position 23 for the selection region 18 that is aligned with the neck 26” [0058]. Therefore, if the distance 24 exceeds the near-enough criterion (i.e. the test criterion), the iso-mode can be activated to account for the fact that the table position (i.e. the couch position) is different from the reference position 17. Accordingly, the optimum position can be aligned with the changed focus position corresponding to the isocenter position. Thus, under broadest reasonable interpretation, the isocenter couch position can be 
Regarding claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. Keil discloses “wherein the determining whether the changed focus position meets the test criterion includes determining that the test criterion is met in response to a distance measurement between the changed focus position and the isocenter position” (“To this end, in a step S7, a near-enough criterion 22 can be provided in the control device 4 and then be verified by the control device 4. For example, according to one of the optimization criteria that have been described, an optimum position 23 can be determined and a distance 24 of the optimum position 23 from the reference position 17 can be determined. If the distance 24 does not exceed a predetermined first maximum value, that is, if the distance 24 is shorter than the first maximum value (shown in FIG. 2 by a plus sign "+"), then in a step S8, a reference mode 25 (REF-MOD) can be activated, in which provision can be made for the reference position 17 to be set on the table 3 to run the scanning protocol 11” [0057]. Therefore, the near-enough criterion (i.e. the test criterion) considers the distance 24 which represents the distance between the optimum position 23 (i.e. the changed focus position) and the isocenter position (i.e. the reference position 17). Furthermore, when the distance 24 does not exceed a predetermined first maximum value (i.e. a previously defined upper limit) the near-enough criterion is met and the reference mode 25 can be activated according to the scanning protocol. This distance 24 is represented in FIG. 4 and denotes the distance between the reference position 17 and the optimum position 23.). 
Regarding claims 3 and 23, due to their dependence on claims 1 and 2 respectively, these claims inherit the references disclosed therein. That being said, Keil discloses “wherein the determining whether the changed focus position meets the test criterion includes determining that the test criterion is met in response to a distance measurement between the isocenter position and a point of the selection range furthest away from the isocenter position being less than or equal to a threshold” (“To this end, in a step S7, a near-enough criterion 22 can be provided in the control device 4 and then be verified by the control device 4. For example, according to one of the optimization criteria that have been described, an optimum position 23 can be determined and a distance 24 of the optimum position 23 from the reference position 17 can be determined. If the distance 24 does not exceed a predetermined first maximum value, that is, if the distance 24 is shorter than the first maximum value (shown in FIG. 2 by a plus sign "+"), then in a step S8, a reference mode 25 (REF-MOD) can be activated, […]” [0057]. Furthermore, Keil discloses “FIG. 5 illustrates a situation in which the user 13 has moved the selection region 18 and, as a result thereof, the distance 24 of the optimum position 23 is greater than the first maximum value. The user has, for example, positioned the selection region 18 in the region of a neck 26. Since the distance 24 was greater than the first maximum value, the near-enough criterion 22 was violated (represented in FIG. 2 by a minus sign "-"). In a step S9, an iso-mode 27 can be activated by the control device 4.” [0058]. Therefore, when the distance 24 is shorter than the first maximum value (i.e. the threshold), the near-enough criterion 22 is met and the reference mode 25 is activated. Conversely, when the distance 24 is greater than the first maximum value (i.e. the threshold), the near-enough criterion 22 is violated, causing the iso-mode 27 to be activated. Therefore, the method involves determining whether the changed focus position meets the test criterion includes determining that the test criterion is met in response to a distance measurement between the isocenter position and a point of the selection range is less than or equal to a threshold. 
In regard to a point of the selection range furthest away from the isocenter position, Keil discloses “As an addition or alternative to the condition that has already been described, the near-enough criterion can, for example, include specifying that a most remote point 28 in the selection region 18 must have a distance 29 from the reference position that has to be shorter than a predetermined second maximum value so that the near-enough criterion 22 is fulfilled. The point 28 can represent the 
Regarding claims 4 and 14, due to their dependence on claims 2 and 3 respectively, these claims inherit the references disclosed therein. That being said, Keil discloses “wherein the threshold is based on at least one of an item of anatomical information and an item of information indicating a homogeneity of a magnetic field of the tomograph” (“If the distance 24 does not exceed a predetermined first maximum value, that is, if the distance 24 is shorter than the first maximum value (shown in FIG. 2 by a plus sign "+"), then in a step S8, a reference mode 25 (REF-MOD) can be activated” [0057]. In this case, under broadest reasonable interpretation, the predetermined first maximum value constitutes a threshold.
Regarding the threshold being based on at least one of an item of anatomical information and an item of information indicating a homogeneity of the magnetic field of the tomograph, Keil discloses “the aforementioned first maximum value can be set as a function of the anatomical information. As a result, thereof, it can be taken into account that some body regions can also be mapped at a greater distance from the isocenter but yet with a predetermined minimum image quality than may be the case with other body regions” [0021]. Since the first maximum value is a function of the anatomical information, under broadest reasonable interpretation, the first maximum value constitutes previously defined upper limit that is dependent on the anatomical information. Furthermore, Keil discloses “the near-enough criterion includes the fact that a distance of a point in the body region or in the selection 
Regarding claims 5, 15 and 17, due to its dependence on claims 1, 2 and 3, respectively, these claims inherit the references disclosed therein. Keil discloses “wherein the selection range aligned with the focus position of the initial display is adjusted for the scanning protocol” (In FIG. 3, an initial display including a patient’s head, which in this case represents the body region to be examined. Furthermore, Keil discloses “the table position TP corresponds to the reference position 17, which is why the isocenter 15 and the indicator 16 are overlaid. Hereinafter, the indicator 16 is also directly denoted as the reference position 17, since it is always the position of the isocenter 15 shown by the indicator 16 that results from the reference position 17” [0048] and “a selection region 18 is shown, the position or location of which the user 13 can adjust with respect to the body 6 by means of the input device 8” [0049]. The selection region, under broadest reasonable interpretation, constitutes a selection range. As shown in FIG. 3, selection region 18 is positioned such that the geometric center 20 of the body region 19 is arranged in the isocenter 15” [0052], therefore under broadest reasonable interpretation, the selection range can be aligned with the focus position (i.e. the geometric center 20). Since the user can adjust the selection region 18 (i.e. the selection range) such that is aligns with the new geometric center 21 as shown in FIG. 4, under broadest reasonable interpretation, the selection region can be adjusted for the scanning protocol selected.).
Regarding claims 6, 16 and 18, due to their dependence on claims 1, 2, and 3 respectively, these claims inherit the references disclosed therein. That being said, Keil discloses “wherein the changed focus position is different from the focus position and the method further includes: displaying a changed display of the body region to be examined with the selection range being displayed aligned with the changed focus position” (In FIG. 3 that the geometric center 20 of the body region 19 is arranged in the isocenter 15 and in FIG. 4 that the new geometric center 21 is located above the isocenter 15. Under broadest reasonable interpretation, the geometric centers can be subjected to imaging procedures. Since the “selection region 18 is shown, the position or location of which the user 13 can adjust with respect to the body 6 by means of the input device 8” [0049] and the selection region 18 can be moved to the position denoted in FIG. 4, under broadest reasonable interpretation, the geometric center 20 constitutes a focus position and the geometric center 21 constitutes a changed focus position which is different from the focus position (i.e. the geometric center 20).
Regarding displaying the changed display of the overview of the body region to be examined with the selection range being displayed aligned with the changed focus position, Keil discloses “FIG. 5 illustrates a situation in which the user 13 has moved the selection region 18 and, as a result thereof, the distance 24 of the optimum position 23 is greater than the first maximum value. The user has, for example, positioned the selection region 18 in the region of a neck 26” [0058]. As shown in FIG. 5, the reference position 17 (i.e. the focus position) is a distance 24 away from the optimum position 23 aligned within the selection region 18, therefore, the selection region (i.e. the selection range) is aligned with a position differing from the focus position. As established previously, the new geometric center 21 constitutes a changed focus position and as shown in FIG. 4, the new geometric center 21 is aligned within the selection region 18 on the display of the overview of the body region.).
Regarding claim 7, due to its dependence on claim 6 this claim inherits the references disclosed therein. Keil discloses “wherein changed focus position is the isocenter position or any previously defined position within the body region to be examined” (“In a step S9, an iso-mode 27 can be activated by the control device 4. The iso-mode 27 can make provision for the fact that a table position TP' that differs from the reference position 17 is set to run the selected scanning protocol 11. This results accordingly in a position of the isocenter 15 at the optimum position 23 for the selection region 18 that is aligned with the neck 26” [0058]. As shown in FIG. 5, the isocenter 15 is at the optimum position 23 which is centered within the selection region 18 aligned with the neck of the body being examined. Furthermore, the reference position 17 (i.e. the focus position) is located at a distance 24 away from the optimum position 23. Thus, under broadest reasonable interpretation, the changed focus position from the focus position can be the isocenter position or any previously defined position within the body.).
Regarding claims 8, 19 and 21, due to their dependence on claims 1, 2 and 3, respectively, these claims inherit the references disclosed therein. Keil discloses “further comprising acquiring an adaptation instruction for an operating mode adjusted for the scanning protocol; and adapting the operating mode corresponding to adaptation instruction” (“If a next examination step is to be carried out, the user can select one of the scanning protocols 11 for this” [0056]. Thus, the user can select a scanning protocol. Furthermore, Keil discloses “If the distance 24 does not exceed a predetermined first maximum value, that is, if the distance 24 is shorter than the first maximum value (shown in FIG. 2 by a plus sign "+"), then in a step S8, a reference mode 25 (REF-MOD) can be activated, in which provision can be made for the reference position 17 to be set on the table 3 to run the scanning protocol 11” [0057] and “Since the distance 24 was greater than the first maximum value, the near-enough criterion 22 was violated (represented in FIG. 2 by a minus sign "-"). In a step S9, an iso-mode 27 can be activated by the control device 4. The iso-mode 27 can make provision for the fact that a table position TP' that differs from the reference position 17 is set to run the selected scanning protocol 11” [0058]. Therefore, the selected scanning protocol can be carried out depending on whether the control device 4 activates the iso-mode or the ref-mode. Since the user can move the selection region 18 a distance 24 away from 
Regarding claims 9, 20 and 22, due to their dependence on claims 1, 2 and 3 respectively, these claims inherit the references disclosed therein. Keil discloses “wherein the displaying the initial display includes displaying an indicator conveying the couch position to be adjusted as a function of the test criterion” (In FIG. 4, a display including a patient’s head, which represents the body region to be examined in this case, is displayed. Furthermore, Keil discloses in FIG. 1, that the “The control device 4 can be, for example, a processor or a computer. The operating device 5 can have a display device 7, a screen for example, and an input interface 8, which can include a keyboard, for example, and/or a computer mouse” [0040]. Therefore, under broadest reasonable interpretation, the overview of the body region can be displayed on the display device 7.
Regarding an indicator of the conveying the couch position to be adjusted as a function of the test criterion, Keil discloses “the table position TP corresponds to the reference position 17, which is why the isocenter 15 and the indicator 16 are overlaid. Hereinafter, the indicator 16 is also directly denoted as the reference position 17, since it is always the position of the isocenter 15 shown by the indicator 16 that results from the reference position 17” [0048]. Since the indicator 16 “illustrates the position of the isocenter in the event that the table position TP is set at a reference position 17” [0046], under broadest reasonable interpretation, this indicator 16 can convey the couch position (i.e. the table position) that is to be adjusted as a function of the test criterion.
Regarding the test criterion, Keil discloses “To this end, in a step S7, a near-enough criterion 22 can be provided in the control device 4 […] If the distance 24 does not exceed a predetermined first 
In regard to claims 13 and 24, Keil discloses “A tomograph for adjusting a couch position for examining a body region of an examination object situated on a couch, the tomograph connected to a display and an input device and the tomograph comprising” (“A medical data acquisition apparatus comprising, a medical data acquisition scanner; a table adapted to receive an examination subject thereon, said table having a table position relative to the medical data acquisition scanner that is adjustable […]” [Claim 14]. Furthermore, Keil discloses “wherein said medical data acquisition scanner is a magnetic resonance tomography scanner” [Claim 15]. Therefore, the medical data acquisition apparatus includes a table (i.e. couch) that is adapted to receive an examination subject and the table is adjustable relative to the medical data acquisition scanner. Additionally, since the medical data acquisition apparatus is a magnetic resonance tomography scanner, under broadest reasonable interpretation, the medical data acquisition apparatus constitutes a tomograph.
Regarding the tomograph being connected to a display device, for display of an overview of the body region and to an input device, Keil discloses in FIG. 1, that the “The control device 4 can be, for example, a processor or a computer. The operating device 5 can have a display device 7, a screen for example, and an input interface 8, which can include a keyboard, for example, and/or a computer mouse” [0040]. Since the control device 4 can be a processor or a computer, under broadest reasonable interpretation, the control device 4 constitutes a processor. Additionally, since the “control device 4 can be connected to the adjustment device 8, the medical data acquisition scanner 2 and the operating device 5” [0041], and the operating device 5 can have a display device and an input interface, under broadest reasonable interpretation, tomograph (i.e. the medical data acquisition apparatus) is 
“a memory storing program computer-readable instructions; (Claim 13) and one or more processors configured to execute the instructions such that the one or more processors are configured to cause the tomograph to” (Claims 13 and 24) (“By means of the control device 4, scanning protocols or short protocols 11, which are distinguished in FIG. 1 by different reference signs P1, P2, P3, can be provided. Each scanning protocol can include parameters and/or control instructions, by means of which, when it runs a protocol 11, the medical data acquisition scanner 2 generates image data 12 that shows or represent a part of the body 6” [0042]. Since the control device 4 includes the scanning protocols P1, P2 and P3, and the scanning protocol includes parameters and/or control instructions, under broadest reasonable interpretation, these short protocols 11 constitute one or more processors that are configured to execute the control instructions. Furthermore, Kiel discloses “The control device 4 can be, for example, a processor or a computer” [0040]. Since the control device 4 can be a processor or a computer, under broadest reasonable interpretation, the control device 4 constitutes a processor. To generate image data of the body 6, the program computer-readable instructions had to have been read from a memory. Therefore, under broadest reasonable interpretation, these scanning protocols constitute program computer-readable instructions that are stored on a memory within the computer.), 
“acquire a selection of a scanning protocol” (“in a computer having a user interface, receiving an input designating a user selection of scanning protocol, from among a plurality of scanning protocols, for operating the medical data acquisition scanner to conduct an examination of the examination subject on the table” [Claim 1]. Therefore, a scanning protocol can be selected by the user.), 
“acquire an isocenter position” (“In a step S3, an optimum table position TP can be set by the control device 4 for this first adjustment of the selection region 18, for example. This position can be determined for example, in accordance with an optimization criterion according to which a geometric 
“acquire a focus position” (“also via said user interface, receiving an input into said computer that designates a body region of the examination subject on the table” [Claim 1]. Since the user can designate a body region to examine, under broadest reasonable interpretation, this body region corresponds to a focus position from which data can be acquired. Furthermore, Keil discloses “Further shown is an indicator 16, which illustrates the position of the isocenter in the event that the table position TP is set at a reference position 17, the coordinates or parameters of which can be stored in the control device 4, for example” [0046]. This reference position 17 serves as a coordinate of the position of the isocenter and thus, under broadest reasonable interpretation, the reference position 17 enables a focus position to be designated.), 
“display an initial display of an overview of the body region to be examined prior to performing a scan, the initial display including a selection range and an indicator of the focus position relative to the body region, the selection range being displayed aligned with the focus position, and the focus position being different from the isocenter position” (In FIG. 4, a display including a patient’s head, which represents the body region to be examined in this case, is displayed. This display includes a selection 
“acquire a changed focus position” (“In a step S4 the next examination step can then be displayed to the user 13 by the control device 4, which step the user 13 can then configure or adjust” [0053] and “If the examination program that has been run results in this next examination step (symbolized in FIG. 2 by a plus sign "+"), in a subsequent step S5, the user 13 can again set a position in the selection region 18 for this examination step” [0054]. As shown in FIG. 4, the geometric center 21 can be moved a distance 24 away from the reference position 17. Therefore, since the user can set a position in the selection region 18 between steps S4 and S5, under broadest reasonable interpretation the user can input a changed focus position.),
“align the selection range with the changed focus position” (In FIG. 4, that the selection region 18 is aligned with the optimum position 23 which corresponds to the reference position 17 at a distance 24 from the original position. Additionally, this optimum position 23 defines a line on which the geometric center 21 is now located within the body region. Therefore, under broadest reasonable interpretation, the selection range (i.e. the selection region) can be changed to align with the changed focus position.), 
“determine whether the changed focus position meets a test criterion” (In step S7, it can now be verified by the control device 4 as to whether the near-enough criterion 22 has been fulfilled. As an addition or alternative to the condition that has already been described, the near-enough criterion can, for example, include specifying that a most remote point 28 in the selection region 18 must have a distance 29 from the reference position that has to be shorter than a predetermined second maximum 
“adjust the couch position to a focus couch position in response to the changed focus position meeting the test criterion, and adjust the couch position to an isocenter couch position corresponding to the isocenter position in response to the changed focus position not meeting the test criterion” (“To illustrate the process step S5, it can furthermore be assumed, for example, that the user 13 will set the selection region 18 according to FIG. 4. […] To this end, the table position TP would have to be replaced by a different table position. In other words, the table 3 would have to be moved. This would mean, however, the body 6 being given a jolt, for example. Provision can therefore be made for an alignment to be carried out between on the one hand a maximization of the image quality, by positioning the isocenter 15 in the geometric center 21 and on the other hand a reduction in the number of table movements of the table 3” [0056]. Therefore, when the focus position is changed, as illustrated in FIG. 4, the table position (i.e. the couch position) would have to be adjusted to correspond to the changed focus position.).

Regarding adjusting to an isocenter couch position corresponding to the isocenter position is response to the changed focus position not meeting the test criterion, Keil discloses “FIG. 5 illustrates a situation in which the user 13 has moved the selection region 18 and, as a result thereof, the distance 24 of the optimum position 23 is greater than the first maximum value. The user has, for example, positioned the selection region 18 in the region of a neck 26. Since the distance 24 was greater than the first maximum value, the near-enough criterion 22 was violated (represented in FIG. 2 by a minus sign "-"). In a step S9, an iso-mode 27 can be activated by the control device 4. The iso-mode 27 can make provision for the fact that a table position TP' that differs from the reference position 17 is set to run the selected scanning protocol 11. This results accordingly in a position of the isocenter 15 at the optimum position 23 for the selection region 18 that is aligned with the neck 26” [0058]. Therefore, if the distance 24 exceeds the near-enough criterion (i.e. the test criterion), the iso-mode can be activated to account for the fact that the table position (i.e. the couch position) is different from the reference position 17. Accordingly, the optimum position can be aligned with the changed focus position corresponding to the isocenter position. Thus, under broadest reasonable interpretation, the isocenter couch position can be adjusted such that it corresponds to the isocenter position of the changed focus position when the test criterion is not met.).
Regarding claim 25, due to its dependence on claim 1 this claim inherits the references disclosed therein. Keil discloses “wherein the displaying the initial display includes displaying the initial display of the overview of the body region to be examined in response to the acquiring the isocenter position and the focus position” (“In the example illustrated in FIG. 3, the table position TP corresponds to the reference position 17, which is why the isocenter 15 and the indicator 16 are overlaid. Hereinafter, the indicator 16 is also directly noted as the reference position 17, since it is always the position of the isocenter 15 shown by the indicator 16 that results from the reference position 17” [0048] and “In a step S3, an optimum table position TP can be set by the control device 4 for this first adjustment of the selection region 18, for example. This position can be determined for example, in accordance with an optimization criterion according to which a geometric center 20 of the body region is arranged in the isocenter 15” [0052]. As shown in FIG. 3, the display includes an isocenter 15 (i.e. isocenter position) and a focus position (i.e. geometric center 20). Therefore, to be able to display an overview of the head to be examined, under broadest reasonable interpretation, the method had to have involved displaying an initial display of the overview of the body region to be examined in response to the acquiring the isocenter position (i.e. isocenter 15) and the focus position (i.e. geometric center 20).).
Regarding claim 26, due to its dependence on claim 1, this claim inherits the references disclosed therein. Keil discloses “determining the selection range based on the focus position” (“Furthermore, a selection region 18 is shown, the position of location of which the user 13 can adjust with respect to the body 6 by means of the input device 8. By means of the selection region 18, a body region 19 is established, the image data 12 relating to which is to be acquired by running the selected protocol 11 by operation of the medical data acquisition scanner 2” [0049] and “In a step S2, a user 13 can set the position of the selection region 18, which corresponds with the FOV (Field of View) of the medical data acquisition scanner 2, as the part of the body to be mapped in the image data 12” [0051]. 
Regarding claim 27, due to its dependence on claim 1 this claim inherits the references disclosed therein. Keil discloses “wherein the selection range has a center position that is separate from the focus position; the focus position is indicative of a slice center for scanning a patient; and the focus position is displayed as a line running transversely to a longitudinal axis of the patient” (“FIG. 6 illustrates how, in step S5, the user 13 positions the selection region 18 at an angle, for example in the manner illustrated in FIG. 6” [0060]. As shown in FIG. 6, the selection region 18 (i.e. selection range) is not aligned with the isocenter 15 or the reference position 17 (i.e. the focus position), therefore, the selection range has a center position that is separate from the focus position. As shown in FIG. 5, the isocenter 15 is aligned with the optimum position 23 (i.e. the focus position), thus the isocenter 15 represents a focus position. Therefore, since the isocenter 15 can be aligned with the optimum position 23, isocenter position 15 represents a focus position indicative of a slice center for scanning a patient and is displayed as a line running transversely to a longitudinal axis of a patient.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. US 20160274782 A1 "Keil" as applied to claims 1-9 and 13-27 above and further in view of Olivera et al. US 20070041500 A1 “Olivera”.
Regarding claim 28, due to its dependence on claim 13, this claim inherits the references disclosed therein. Keil does not teach “further comprising: a marking laser configured to output a laser marker to define the isocenter position”.
Olivera teaches “further comprising: a marking laser configured to output a laser marker to define the isocenter position” (“In one aspect, the patient positioning module 110 can receive data from lasers positioned in the treatment room to provide patient position data with respect to the isocenter position of the gantry 18 or other reference. Based on the data from the lasers, the patient positioning module 110 provides instructions to the drive system 86, which moves the couch 82 to achieve proper alignment of the patient with respect to the gantry 18 or other reference” [0040]. Therefore, since the lasers provide patient position data with respect to the isocenter position of the gantry 18 to the patient positioning module 110, such that the drive system 86 can move the couch 82 to align the patient with respect to the gantry 18 (i.e. in the isocenter position), under broadest reasonable interpretation, the system includes a marking laser configured to output a laser marker for define the isocenter position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the tomograph system of Keil to include the marking laser as disclosed in Olivera to “achieve proper alignment of the patient 14 with respect to the gantry 18” [Olivera: 0040]. A laser is one of a finite number of devices that can be used to provide an indication of where a patient . 
Response to Arguments
Applicant’s arguments, see Remarks page , filed 02/09/2022, with respect to the rejection of claims 1-9 and 13-24 under 35 U.S.C. 10 have been fully considered, however the examiner does not find them persuasive. 
The applicant argues that the prior art reference of Keil does not disclose or fairly suggest “displaying an initial display of an overview of a body region to be examined prior to performing a scan, the initial display including a selection range and an indicator of the focus position relative to the body region, the selection range being displayed aligned with the focus position, and the focus position being different from the isocenter position”. The examiner respectfully asserts that after reconsideration of the Keil reference, the examiner is interpreting the reference differently which is why the examiner reverted to the previous 102 rejection set forth in the Office Action dated 12/30/2020.
The applicant notes that they are interpreting the display of FIG. 3 in Keil to correspond to “an initial display of an overview of a body region to be examined prior to performing a scan […]” and refers to paragraphs 0054-0056 with respect to why they believe FIG. 4 is not an initial display.
The examiner respectfully disagrees and respectfully asserts that since the user can set the selection region 18 again, such that the selection range 18 is centered about the optimum position 23 (i.e. focus position), which is different from the isocenter position 15 as shown in FIG. 4, before carrying out the subsequent examination steps S5 and S7 (see Keil: 0057: “REF-MOD can be activated […] to run the scanning protocol 11”), the display of the head shown in FIG. 4, constitutes an initial display of an overview of a body region that is displayed prior to performing a scan (i.e. scanning protocol 11 in step S7), the initial display including a selection range (i.e. selection region 18) and an indicator of the focus 
Regarding claim 28, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Keil US 20150301137 A1 “Keil” is pertinent to the applicant’s disclosure because it relates to “a method and magnetic resonance (MR) apparatus for implementing an MR examination of an examination subject with a predetermined MR measurement protocol at several different bed positions of the bed of the MR apparatus” [Abstract].
Olivera et al. US 20070041500 A1 “Olivera” is pertinent to the applicant’s disclosure because it relates to a system and method of delivering a radiation therapy treatment plan to a patient. The treatment plan is delivered using a radiation therapy system including a moveable support for supporting a patient, a gantry moveable relative to the support and supporting a radiation source and multi-leaf collimator for modulating the radiation source” [Abstract].
Hirai et al. US 20160148401 A1 “Hirai” is pertinent to the applicant’s disclosure because it discloses “The bed 600 moves the movable mount on which the target A rests, based on the difference in position of the target A calculated in the control apparatus 200. This aligns the lesion of the target A determined at the time of treatment planning with the isocenter, and rays for treatment are irradiated from the treatment apparatus 500 to destruct the tissue of the 
Tao et al. US 20130136329 A1 “Tao” is pertinent to the applicant’s disclosure because it discloses “In step 306, an initial landmark may be automatically set based, at least in part, upon the first reference feature […] Upon setting the initial landmark, the initial landmark in the head may be aligned to the isocenter of the magnet within the magnet assembly” [0030]. In this case, “if diagnostic images are for a primary brain exam, computer system 112 may set a landmark at the glabella. Patient positioning system 140 positions the glabella in the isocenter of the magnet (that is, in the region with the greatest magnetic field homogeneity” [0021] and “Upon alignment, diagnostic images are obtained for further clinical analysis” [0038]. 
Kohlmuller US 20060164086 A1 “Kohlmuller” is pertinent to the applicant’s disclosure because it discloses “Normally, the patient is positioned in the examination area’s isocenter manually using a laser system […] The laser system projects a cross-like coordinate system (laser cross) onto the object which is to be examined” [0004].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793   

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793